Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-10403 TEPPCO Partners, L.P. (Exact name of Registrant as specified in its charter) Delaware 76-0291058 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1100 Louisiana Street, Suite 1600 Houston, Texas 77002 (Address of principal executive offices, including zip code) (713) 381-3636 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Limited Partner Units representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þ No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated Filer o Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ At June 30, 2008, the aggregate market value of the registrant’s Limited Partner Units held by non-affiliates was $2.6 billion, which was computed using the average of the high and low sales prices of the Limited Partner Units on June 30, 2008. Limited Partner Units outstanding as of January 31, 2009: Documents Incorporated by Reference:None. Table of Contents TEPPCO PARTNERS, L.P. TABLE OF CONTENTS Significant Relationships Referenced in this Annual Report 1 Cautionary Note Regarding Forward-Looking Statements 2 PART I ITEMS 1 Business and Properties 3 AND 2. ITEM 1A. Risk Factors 31 ITEM 1B. Unresolved Staff Comments 51 ITEM 3. Legal Proceedings 51 ITEM 4. Submission of Matters to a Vote of Security Holders 53 PART II ITEM 5. Market for Registrant’s Units, Related Unitholder Matters and Issuer Purchases of Equity Securities 53 ITEM 6. Selected Financial Data 55 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 56 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 93 ITEM 8. Financial Statements and Supplementary Data 95 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 95 ITEM 9A. Controls and Procedures 95 ITEM 9B. Other Information 98 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 98 ITEM 11. Executive Compensation 103 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 119 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 122 ITEM 14. Principal Accounting Fees and Services 130 PART IV ITEM 15. Exhibits and Financial Statement Schedules 131 i Table of Contents SIGNIFICANT RELATIONSHIPS REFERENCED IN THIS ANNUAL REPORT Unless the context requires otherwise, references to “we,” “us,” “our,” the “Partnership” or “TEPPCO” are intended to mean the business and operations of TEPPCO Partners, L.P. and its consolidated subsidiaries. References to “TE Products,” “TCTM,” “TEPPCO Midstream” and “TEPPCO Marine Services” mean TE Products Pipeline Company, LLC, TCTM, L.P., TEPPCO Midstream Companies, LLC and TEPPCO Marine Services, LLC, our subsidiaries. References to “General Partner” mean Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO. References to “TEPPCO GP” mean TEPPCO GP, Inc., our subsidiary, which is the general partner or manager of TE Products, TCTM and TEPPCO Midstream. References to “Enterprise GP Holdings” mean Enterprise GP Holdings L.P., a publicly traded partnership that owns our General Partner and Enterprise Products GP, LLC, the general partner of Enterprise Products Partners L.P. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., and its consolidated subsidiaries, a publicly traded Delaware limited partnership, which is an affiliate of ours. References to “EPCO” mean EPCO, Inc., a privately-held company that is affiliated with our General Partner. References to “Enterprise Products GP” mean Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners. References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “DFI” mean Duncan Family Interests, Inc. and “DFIGP” mean DFI GP Holdings L.P.DFI and DFIGP are private company affiliates of EPCO.Enterprise GP Holdings acquired its ownership interests in us and our General Partner from DFI and DFIGP. References to “Dan Duncan LLC” mean Dan Duncan LLC, a privately held company that owns EPE Holdings.Dan L. Duncan owns and controls Dan Duncan LLC. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P. and its consolidated subsidiaries, a publicly traded Delaware limited partnership and a consolidated subsidiary of Enterprise Products Partners. We, Enterprise Products Partners, Enterprise Products GP, Enterprise GP Holdings, EPE Holdings, Duncan Energy Partners, DFI, DFIGP and our General Partner are affiliates and under common control of Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO and the controlling member of Dan Duncan LLC. As generally used in the energy industry and in this discussion, the identified terms have the following meanings: /d per day BBtus billion British Thermal units Bcf billion cubic feet MMBtus million British Thermal units MMcf million cubic feet Mcf thousand cubic feet MMBbls million barrels 1 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The matters discussed in this Annual Report on Form 10-K (this “Report”) include “forward-looking statements.”All statements that express belief, expectation, estimates or intentions, as well as those that are not statements of historical facts are forward-looking statements.The words “proposed”, “anticipate”, “potential”, “may”, “will”, “could”, “should”, “expect”, “estimate”, “believe”, “intend”, “plan”, “seek”, “outlook” and similar expressions are intended to identify forward-looking statements.Without limiting the broader description of forward-looking statements above, we specifically note that statements included in this document that address activities, events or developments that we expect or anticipate will or may occur in the future, including such things as future distributions, estimated future capital expenditures (including the amount and nature thereof), business strategy and measures to implement strategy, competitive strengths, goals, expansion and growth of our business and operations, anticipated outcome of various legal and regulatory proceedings, plans, references to future success or events, anticipated market or industry developments, management’s outlook for future periods, references to intentions as to future matters and other such matters are forward-looking statements.These statements are based on certain assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.While we believe our expectations reflected in these forward-looking statements are reasonable, whether actual results and developments will conform with our expectations and predictions is subject to a number of risks and uncertainties, including general economic, market or business conditions, the stability and liquidity of the financial markets, the opportunities (or lack thereof) that may be presented to and pursued by us, competitive actions by other pipeline or energy transportation companies, changes in laws or regulations and other factors, many of which are beyond our control.For example, the demand for refined products is dependent upon the price, prevailing economic conditions and demographic changes in the markets served, trucking and railroad freight, agricultural usage and military usage; the demand for propane is sensitive to the weather and prevailing economic conditions; the demand for petrochemicals is dependent upon prices for products produced from petrochemicals; the demand for crude oil and petroleum products is dependent upon the price of crude oil and the products produced from the refining of crude oil; the demand for natural gas is dependent upon the price of natural gas and the locations in which natural gas is drilled; and the demand for marine transportation services is dependent upon the demand for products and prevailing economic conditions.Further, the success of our marine services business is dependent upon, among other things, our ability to effectively assimilate and provide for the operation of that business, maintain key personnel and customer relationships and obtain favorable contract renewals.We are also subject to regulatory factors such as the amounts we are allowed to charge our customers for the services we provide on our regulated pipeline systems and the cost and ability of complying with government regulations of the marine transportation industry.Consequently, all of the forward-looking statements made in this document are qualified by these cautionary statements, and we cannot assure you that actual results or developments that we anticipate will be realized or, even if substantially realized, will have the expected consequences to or effect on us or our business or operations.Also note that we provide additional cautionary discussion of risks and uncertainties under the captions “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Report. The forward-looking statements contained in this Report speak only as of the date hereof.Except as required by the federal and state securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or any other reason.All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report and in our future periodic reports filed with the U.S. Securities and Exchange Commission (“SEC”).In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this Report may not occur. 2 Table of Contents PART I Items 1 and 2.Business and Properties General We are a publicly traded, diversified energy logistics company with operations that span much of the continental United States.Our limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP”.We were formed in March 1990 as a Delaware limited partnership. We own and operate an extensive network of assets that facilitate the movement, marketing, gathering and storage of various commodities and energy-related products.Our pipeline network is comprised of approximately 12,500 miles of pipelines that gather and transport refined petroleum products, crude oil, natural gas, liquefied petroleum gases (“LPGs”) and natural gas liquids (“NGLs”), including one of the largest common carrier pipelines for refined petroleum products and LPGs in the United States.We also own a marine business that transports refined petroleum products, crude oil, asphalt, condensate, heavy fuel oil and other heated oil products via tow boats and tank barges. In addition, we own interests in Seaway Crude Pipeline Company (“Seaway”), Centennial Pipeline LLC (“Centennial”), Jonah Gas Gathering Company (“Jonah”) and Texas Offshore Port System and an undivided ownership interest in the Basin Pipeline (“Basin”).We operate and report in four business segments: § pipeline transportation, marketing and storage of refined products, LPGs and petrochemicals (“Downstream Segment”); § gathering, pipeline transportation, marketing and storage of crude oil, distribution of lubrication oils and specialty chemicals and fuel transportation services (“Upstream Segment”); § gathering of natural gas, fractionation of NGLs and pipeline transportation of NGLs (“Midstream Segment”); and § marine transportation of refined products, crude oil, condensate, asphalt, heavy fuel oil and other heated oil products via tow boats and tank barges (“Marine Services Segment”). Our reportable segments offer different products and services and are managed separately because each requires different business strategies.We operate through TE Products, TCTM and TEPPCO Midstream, and beginning February 1, 2008, through TEPPCO Marine Services.Texas Eastern Products Pipeline Company, LLC, a Delaware limited liability company, serves as our general partner and owns a 2% general partner interest in us.We hold a 99.999% limited partner interest in TCTM and 99.999% membership interests in each of TE Products and TEPPCO Midstream and a 100% membership interest in TEPPCO Marine Services.TEPPCO GP holds a 0.001% general partner interest in TCTM and a 0.001% managing member interest in each of TE Products and TEPPCO Midstream.Our interstate pipeline transportation operations, including rates charged to customers, are subject to regulations prescribed by the Federal Energy Regulatory Commission (“FERC”).We refer to refined products, LPGs, petrochemicals, crude oil, lubrication oils and specialty chemicals, NGLs, natural gas, asphalt, heavy fuel oil and other heated oil products in this Report, collectively, as “petroleum products” or “products.” Dan L.
